DETAILED ACTION
1.	This office action is in response to communication filed on 09/14/2021. Claims 14 and 17 has been amended. Claims 5 and 11 have been canceled. Claims 19-20 have been added. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 18 is recites the limitation “the first antenna cable” and “the second antenna cable” in 15. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4, 12, 14 and 15 is/are rejected under 35 U.S.C. 102a)(2) as being anticipated by Yoshino et al. Pub. No. 2015/0200464.
  Regarding to independent claim 14. Figs. 1-4 of  Yoshino et al. discloses a cable (100) comprising: a communication medium (101L, 101R) configured to exchange data of a data stream (paragraph 0040 discloses “one of FM band and VHF band)  through a set of active wires (wires of 101L, 101L ), the communication medium  (101L, 101R) extending through a sheath of the cable (114 in Fig. 11); at least one antenna  (111; paragraph 0049) configured to transport data of the data stream  (paragraph 0040 discloses “FM band and VHF band”) to a terminal (300) and extending through the same sheath (114 in  Fig. 11) as the communication medium (101L, 101R); and a connector  (102, USB connector paragraph 0035) configured to connect the cable (100) to the terminal (300), wherein the connector (102) comprises: a set of pins (2nd and 3rd of 102) linked to active wires (wires of 101L and 101R ) of the set of active wires (101L, 101R) for data exchange (paragraph 0040 discloses “FM band and VHF band”), and at least one pin unused  (4th pin of 102 is not used for active wires 101L, 101R) for data exchange via  (paragraph 0040 discloses “FM band and VHF band”) the active wires (101R, 101L), the connector (102) configured such that the antenna (111)  uses the at least one unused pin (4th pin of 102) and does not use  either the active wires (wires of 101L, 101R) or the sheet (114 in Fig. 11), the connector (102) being electrically independent (no electrical power when connector 102 is not connected to terminal 300)  to  of the antenna (111).  
Regarding claim 1. Fig. Figs 2-4  further discloses a system comprising the terminal (300) and the cable (100) of Claim 14, the terminal(300) comprising: a radio module ( 314, 4pin:ID:ANT) configured to th pin of 102).
Regarding claim 2. The system as claimed in claim 1, Figs 2-4 further discloses wherein the at least one antenna (111) is a coaxial cable (see Fig. 11).  
Regarding claim 3. The system as claimed in claim 1, Figs 2-4 further discloses wherein a length of the at least one antenna (length of 111) is matched to a type of signal (paragraph 0040 discloses “FM band and VHF band”) transported.  
Regarding claim 4. The system as claimed in claim 1, wherein said at least one antenna (27) leaves the connector (20) via the at least one unused pin (4th pin of 20) before being linked to the data transmission/reception module (4pin:ID:ANT).  
Regarding claim 12. The system as claimed in claim 1, Fig. Figs 2-4 further discloses wherein the terminal (300) further comprises an antenna (4pin:ID:ANT) internal to the terminal (300).  
Regarding claim 15. The system as claimed in claim 1, Figs 2-4 further comprising a module (311, 1Pin:Vbus/MIC)  configured to connect to a power supply device (paragraph 0047) via a power supply medium (wire 101M) configured to transport an electrical power supply (paragraph 0047). 
Regarding claim 16, Yoshino et al. as applied to claim 14 above, Fig. 11 and Fig. 13 of Yoshino et al. further disclose wherein the at least one antenna (111) comprises a first antenna cable (first 111A) 
Regarding claim 19.  Fig. 2-4 of Yoshino et al. a cable (100)comprising: a communication medium (101R, 101L) configured to exchange data of a data stream (paragraph 0040 discloses “one of FM band and VHF band) through a set of active wires (wires 10L, 101R) , the communication medium (101L, 101R) extending through a sheath (114 in Fig. 11)  of the cable (100) ; at least one antenna ((111; paragraph 0049)  configured to transport data of the data stream (paragraph 0040 discloses “one of FM band and VHF band) to a terminal (300) and extending through the same sheath (114 in Fig. 11) as the communication medium (101L, 101 R); and a connector (102, USB connector paragraph 0035)configured to connect the cable (100) to the terminal (300), wherein the connector (102, USB connector paragraph 0035) comprises: a set of active pins  (2nd and 3rd of 102) linked to active wires (10L, 101R) of the set of active wires (wires of 101L, 101R) for data exchange (paragraph 0040 discloses “one of FM band and VHF band) , and at least one pin unused (4th pin of 102 is not used of active wires 101L, 101R)  for data exchange (paragraph 0040 discloses “one of FM band and VHF band)  via the active wires (wires of 101L, 101R), the connector (102) configured such that the antenna (111) uses the at least one unused pin (4th pin of 102)   and does not use either the active wires (101L, 101R)  or the sheath (114 in Fig. 11), the antenna (111) being electrically independent of the active pins (2nd and 3rd of 102)  of the connector (102). 
Regarding claim 20. (New) The cable as claimed in Claim 19, Fig. 13 further discloses wherein the at least one antenna (111) comprises a first antenna cable (first 111A) extending through the same sheath (114 in Fig. 11) as the communication medium (101L, 101R) and a second antenna cable (second 111A) extending through the same sheath (114 in Fig. 11) as the communication medium (101L, 101R).
 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. as applied to claim 1 above, and further in view of Tantos et al. U.S. patent No. 7,865,629.
Fig. 1 of Yoshino et al. as applied to claim 1 above, discloses the cable (100) is a USB cable (paragraph 0035) comprises the communication medium (101L, 101R) , but does not discloses wherein the cable (100) is a HDMI cable or MHL cable.
Fig. 1 of Tantos discloses a comprising a terminal (100) and a cable (140) for playback device (150); wherein in the cable (104) is a HDMI cable or MHL cable (Col. 4 lines 25-32).
Yoshino et al. and are Tantos are common subject matter of cables connector; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to implement the connector of Yoshino et al. as connector to taught by Tantos for the purpose of providing a high definition multimedia interface or Mobile high definition link as suggested by Col. 4 lines 25-32 of Tantos.

9. 	Claims 8-10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. as applied to claims 1, 14, 15 and 20 above, and further in view of Zaslavsky et al. Pub. No. 2013/0279101.

Fig. 10 	Zaslavsky et al. discloses a cable the cable comprises at least one (1004) or at least two Wi Fi antenna (1004, 1005) or at least one Bluetooth antenna (1005).
Yoshino et al. and Zaslavsky et al are common subject matter of cable; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Zaslavsky et al. into Yoshino et al. for the purpose of providing a cable formed by multiple types of wireless communication for playback device as suggested by Fig. 10 of Zaslavsky.

Regarding claim 17. The cable as claimed in Claim 20, Fig. 2-4 further discloses wherein the at least one pin unused (4th pin of 102)   for data exchange stream (paragraph 0040 discloses “one of FM band and VHF band) via the active wires (101L, 101R) comprises a first unused pin (114A wherein the first antenna cable (first 11A in Fig. 13) is in electrical communication with the first unused pin ((4th pin of 102) , and but does not discloses wherein the second antenna cable  (second 111A in Fig. 13) is in electrical communication with second unused pin.
Fig. 10 	Zaslavsky et al. discloses a cable the cable (1004) comprises a connector (1002); first antenna (1004) is electrical communication with a first unused pin (pin of 1004 to 1002) and second antenna (1005) is electrical communication with a second  unused pin (pin of 1005 to 1002). 
Yoshino et al. and Zaslavsky et al are common subject matter of cable; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Zaslavsky et al. into Yoshino et al. for the 


Regarding claim 18. Yoshino et al. as applied to claim 15 above, do not disclose wherein the first antenna cable comprises an antenna of a first type, and wherein the second antenna cable comprises an antenna of a second type.
Fig. 10 	Zaslavsky et al. discloses a cable (1001), the cable (1001) comprises the first antenna cable (1004) comprises an antenna of a first type (Wi-Fi), and wherein the second antenna cable (1005)  comprises an antenna of a second type( Bluetooth).
Yoshino et al. and Zaslavsky et al are common subject matter of cable with antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Zaslavsky et al. into Yoshino et al. for the purpose of providing a cable formed by multiple types of wireless communication for playback device as suggested by Fig. 10 of Zaslavsky.

10. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al as applied to claim 1 above, and further in view of Tinaphong et al. Pub. No. 2014/0191909.
Regarding claim 13, Yoshino et al. as applied to claim 1 above, does not disclose wherein it further comprises a module configured to select an antenna.
Fig. 3 of Tinaphong et al. discloses a terminal (8) in communication to displaying device (42) wherein the terminal (8; see Fig. 2) further comprising a module (RF antenna selecting 16) configured to select an antenna (RF Antenna).

Regarding claim 17. The cable as claimed in Claim 20, Fig. 2-4 further discloses wherein the at least one pin unused (4th pin of 102)   for data exchange stream (paragraph 0040 discloses “one of FM band and VHF band) via the active wires (101L, 101R) comprises a first unused pin (114A wherein the first antenna cable (first 11A in Fig. 13) is in electrical communication with the first unused pin ((4th pin of 102) , and but does not discloses wherein the second antenna cable  (second 111A in Fig. 13) is in electrical communication with second unused pin.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/011/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845